[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                  FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          November 3, 2005
                             No. 04-15208
                                                       THOMAS K. KAHN
                                                              CLERK

                D. C. Docket No. 03-03028 CV-ODE-1

MELVIN THIESSEN, JR.,

                                                         Plaintiff-Appellant,

                                versus

FORD MOTOR COMPANY,
UNITED AUTOMOBILE WORKERS OF AMERICA, LOCAL 882,
INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS
OF AMERICA,

                                                   Defendants-Appellees,

INTERNATIONAL UNION,

                                                                Defendant.



              Appeal from the United States District Court
                 for the Northern District of Georgia

                         (November 3, 2005)
Before TJOFLAT and KRAVITCH, Circuit Judges, and LAWSON*, District
Judge.

PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




       *Honorable Hugh Lawson, United States District Judge for the Middle District of
Georgia, sitting by designation.

   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
                (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
                (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
                (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2